Title: Frederick Jordy to Thomas Jefferson, 11 October 1813
From: Jordy, Frederick
To: Jefferson, Thomas


          Dr Sir New Orleans 11h octobr 1813
          It is with extreme reluctance I trouble you with these lines; I never yet applied to any living being for aid, whilst I could by dint of industry & the help of my talents work my way through the world: neither should I have resorted to this means now, were it not for the sake of my family. the height of Political intolerance made me quit Boston in the fall of 1807 (I had been teaching french there since 1801) possessing a Small Capital the fruit of 15 years close application, I ventured to remove to kentuckey in hopes there to bring up my children in the bosom of peace & plenty. the misfortunes of the times, false friends robbed me of the means of executing my plan; anxious for the wellfare
			 of my young family; I removed to Natchez in 1811 there all my attempts proved abortive in consequence of bad crops, & the war which soon broke out. hither I have removed in hopes a great town, a Numerous population would enable
			 me to rise again, by exerting all my talents, this is my last stake, but I fear I shall  Draw a frightful blank. To you Sir I venture to address my self: If it be in your power to relieve from impending want, a father of a family, a man who never deserved the frowns of fortune, Through
			 misconduct; lend a helping hand! to a man of your discernement Six hours conversation must have been sufficient to appreciate my merit,
			 when I was at your house during the summer of 1799. Had I
			 had
			 the honor of being Personally Acquainted with Mr Maddison, I should have taken the liberty of applying to him, but being an utter stranger to that great man I thought an
			 application to you would be more proper, & could not fail of having the
			 desired effect If I had the good fortune of interesting you in my favor.
          I now Inhabit a Portion of the union, where a good Citizen, master of the different languages that are spoken here, may be most advantageously employed, & at no time more effectually so as, at present, when the minds of many are alienated by the pressure of privations incident to a necessary war & the machinations of an insidious foe. If you Judge me Competent Sir to afford the least aid to government, I dare request your recommendation, it will not fail of having the good effect it so fully deserves.
          If I was yet young & unincumberd with a family; I should prefer entering the Army but at forty Eight it is time for a man to seek the shades of retirement; Especially when his feeble means, compel him to attend to the Education of his children.
          with Ardent wishes for your Happiness 
          I have the Honor to be Dr Sir with sentiments of the most Profound Respect your Very obedient & Humble ServantFred Jordy
        